         Case 20-33390 Document 16 Filed in TXSB on 08/03/20 Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

In Re                                                Chapter 7

STEVEN OLUGBENGA AYODELE AND                         Case No. 20-33390
AFOLAKE ALAKE AYODELE,
                                                     BANKRUPTCY JUDGE
                                                     CHRISTOPHER M. LOPEZ
        Debtors,



                                 NOTICE OF APPEARANCE

        Please take notice that the undersigned attorney is entering an appearance in the above-

styled and numbered cause as counsel of record for Regional Management Corporation d/b/a

Regional Finance Corporation of Texas:

                                      Valerie Henderson
                                    Texas Bar No. 24078655
                                     Fed. ID No. 1392550
                             BAKER, DONELSON, BEARMAN,
                            CALDWELL & BERKOWITZ, P.C.
                                  1301 McKinney, Suite 3700
                                     Houston, Texas 77010
                                  Telephone: (713) 650-9700
                                   Facsimile: (713) 650-9701
                            email: vhenderson@bakerdonelson.com

        Please provide Ms. Henderson with copies of all correspondence, pleadings, court

settings, or other documents in this case going forward.

                                                     Respectfully submitted,

                                               By: /s/ Valerie Henderson
                                                    Valerie Henderson
                                                    State Bar No. 24078655
                                                    Federal Bar No. 1392550
                                                    vhenderson@bakerdonelson.com
                                                    BAKER, DONELSON, BEARMAN,
                                                    CALDWELL & BEARMAN, PC
                                                    1301 McKinney Street, Suite 3700

                                                                                    Page 1 of 2
        Case 20-33390 Document 16 Filed in TXSB on 08/03/20 Page 2 of 2




                                                    Houston, Texas 77010
                                                    Telephone: 713.650.9700
                                                    Facsimile: 713.650.9701

                                                    Attorney for Regional Finance
                                                    Corporation of Texas

                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been served
upon all counsel of record via the Court’s ECF notification system, pursuant to the Federal Rules
of Civil Procedure on August 3, 2020.

                                                    /s/ Valerie Henderson
                                                    Valerie Henderson




                                                                                     Page 2 of 2
